                                                                                                          3/25/2019 10:20 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 32193154
                                                                                                         By: Brenda Espinoza
                                                                                                  Filed: 3/25/2019 10:20 AM

                                       Case No. 2018-85557

Loadmaster Universal Rigs, Inc.,                  §           In the District Court of
Loadmaster Drilling Technologies, LLC,            §
and Kennedy Fabricating, LLC                      §
                                                  §
       Plaintiffs,                                §
                                                  §




                                                                                k
                                                                             ler
v.                                                §           Harris County, Texas
                                                  §




                                                                          tC
Petroleos Mexicanos, Pemex Exploracion y          §




                                                                      ric
Produccion, Pemex Perforacion y Servicios,        §
and Pemex Procurement International, Inc.         §




                                                                   ist
                                                  §




                                                                sD
       Defendants.                                §           61st Judicial District




                                                             es
                         Pemex Procurement’s Agreed Motion to Stay



                                                          rg
       Defendant Pemex Procurement International, Inc. (“Pemex Procurement”) respectfully
                                                      Bu
requests that this Court stay this action pending the resolution of an already-underway arbitration
                                                   n
                                                ily

in Mexico City initiated by the plaintiffs against two of the four defendants regarding the same
                                             ar
                                          M




dispute and operative facts. Plaintiffs agree to the stay sought by this motion.
                                       of




       Plaintiffs’ claims stem from their dealings with defendants in connection with two
                                    e
                                ffic




contracts, each for the acquisition of a custom-made Modular Drilling Unit. In the arbitration,
                             O




Plaintiffs claim that the Pemex entities wrongfully terminated the contracts.
                           y
                        op




       The contracts between the parties require that they arbitrate “any controversy, claim,
                     C




difference or dispute arising out of, relating to or connected with this Contract or the breach
                 ial
              fic




thereof.” On March 8, 2018, Plaintiffs filed an arbitration demand against Pemex Exploracion y
         of




Produccion and Pemex Perforacion y Servicios in Mexico City. In response, these Pemex entities
       Un




claimed they were not parties to the contracts or subject to the arbitration clauses therein.

       On Nov. 30, 2018, Plaintiffs filed this suit asserting claims against defendants regarding

the dispute and operative facts present in the arbitration. Allowing claims to proceed
simultaneously in this Court and in the Mexico City arbitration risks inconsistent results on

overlapping questions of law and fact. Under the Federal Arbitration Act and Texas law, the

presence of such risks requires a stay of this action pending the outcome of the Mexico City

arbitration.




                                                                             k
                                                                          ler
        The Federal Arbitration Act (“FAA”) governs the arbitration provisions in the two




                                                                       tC
contracts pertinent to this action. See Allied-Bruce Terminix Companies, Inc. v. Dobson, 513




                                                                   ric
U.S. 265, 277 (1995) (holding that the FAA “applies where there is ‘a contract evidencing a




                                                                ist
                                                             sD
transaction involving commerce’”); 9 U.S.C. §§ 1, 2 (defining “commerce” as “commerce




                                                          es
among the several States or with foreign nations”). Texas law interpreting the FAA mandates



                                                       rg
that this Court stay this action pending the issuance of a final award in the Mexico City
                                                   Bu
arbitration. The Texas Supreme Court announced such a rule in Merrill Lynch Trust Co. FSB,
                                                 n
                                              ily

235 S.W.3d 185 (Tex. 2007).
                                           ar
                                        M




                                          Conclusion
                                     of




        For the reasons set forth above, Pemex Procurement respectfully requests that this Court
                                   e
                               ffic




stay this action pending completion of the Mexico City arbitration. Plaintiffs agree to the stay
                            O




sought by this motion.
                            y
                         op
                    C
                 ial
               fic
          of
        Un
Date: March 25, 2019                                Respectfully submitted,


                                                    SUSMAN GODFREY L.L.P.


                                                    /s/ Randall W. Wilson
                                                    Randall W. Wilson




                                                                             k
                                                                          ler
                                                    State Bar No. 21709600
                                                    Olympia F. Camiña




                                                                       tC
                                                    State Bar No. 03681500




                                                                   ric
                                                    1000 Louisiana, Suite 5100
                                                    Houston, Texas 77002




                                                                ist
                                                    Phone: 713-651-9366




                                                             sD
                                                    Fax: 713-654-6666
                                                    rwilson@susmangodfrey.com




                                                            es
                                                    ocamina@susmangodfrey.com



                                                        rg
                                                    Attorneys for Defendant
                                                    Bu
                                                    Pemex Procurement International, Inc.
                                                 n
                                              ily

                                  Certificate of Conference
                                           ar
                                        M




      Plaintiffs agree to the stay sought by this motion.
                                     of




                                                /s/ Randall W. Wilson
                                   e




                                                Randall W. Wilson
                              ffic
                          yO
                       op
                   C
                ial
            fic
        of
      Un
                                    Certificate of Service

       This is to certify that on March 25, 2019 a true and correct copy of the above document
was properly served in compliance with Rule 21 of the Texas Rule of Civil Procedure to the
following counsel of record:

       Bryce L. Callahan
       State Bar No. 24055248




                                                                             k
                                                                          ler
       R. Paul Yetter
       State Bar No. 22154200




                                                                       tC
       Collin J. Cox




                                                                   ric
       State Bar No. 24031977
       Emma Westbrook Perry




                                                                ist
       State Bar No. 24102351




                                                             sD
       YETTER COLEMAN LLP
       811 Main Street, Suite 4100




                                                        es
       Houston, TX 77002
       bcallahan@yettercoleman.com


                                                      rg
       pyetter@yettercoleman.com
       ccox@yettercoleman.com                     Bu
       eperry@yettercoleman.com
                                               n
                                             ily

                                              /s/ Randall W. Wilson
                                          ar


                                              Randall W. Wilson
                                       M
                                    of
                                  e
                              ffic
                         y O
                      op
                   C
                ial
             fic
         of
       Un
